DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant essentially argues that the applied references do not teach the amendment to the claims. The Examiner respectfully disagrees. See the citation below how Kusashima teaches the amendment to the claims. It should be noted that both Kusashima teach higher layers and TPC accumulation enablement.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 20170238287 herein Kusashima in view of US 20130114562 A1 herein Seo.
Claim 7, Kusashima discloses a user terminal (Fig. 2) comprising: 
a receiver (Fig. 2: 205) that receives a TPC command for determining transmission power of an uplink shared channel (0079); 
a transmitter (Fig. 2: 207) that transmits the uplink shared channel (0088); and 
a processor (Fig. 2: 201, 203) that controls accumulation of TPC commands that are received using a time (0623, accumulation of TPC commands for transmission power within a subframe; 0046, time domain and ofdm symbol within a subframe); wherein if the TPC commands are not accumulated (0623, TPC command not accumulated), the processor determines an adjustment value for the TPC commands (0623, an absolute value correlated with the value set to a single TPC command), which are received using the time domain that is shorter than one subframe (0623, accumulation of TPC commands for transmission power within a subframe);
wherein whether or not the TPC commands are accumulated is configured by higher layer signaling (0569, power accumulation for PUSCH is enabled or not through higher layer signaling);
wherein if the TPC commands are accumulated (0623, accumulation of TPS commands), the processor controls determination of the transmission power of the uplink shared channel (0623, 0652, adjustment of transmit power of the PUSCH based on an accumulation of TPC commands). 

Seo discloses determination of transmission power of the uplink shared channel based on a sum of TPC commands (0176, adding TPC values), which are received using the time domain that is shorter than one subframe (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols), and wherein the TPC commands are in a given period that is determined in symbols (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusashima to include summation of transmit power control commands (TPC) as taught by Seo so as to uplink transmission can be efficiently and successfully performed when intercell interference is present (0009).

Claim 10, as analyzed with respect to the limitations as discussed in claim 7. 

Claim 12, Kusashima discloses a base station comprising: 
a transmitter (Fig. 1: 107) that transmits a TPC command for determining transmission power of an uplink shared channel (0079); 
a receiver (Fig. 1: 105) that receives the uplink shared channel (0088); and 
a processor (Fig. 1: 101, 103) that controls accumulation of TPC commands that are transmitted using a time domain that is shorter than one subframe (0623, accumulation of TPC commands for transmission power within a subframe; 0046, time domain and ofdm symbol within a subframe), wherein if the TPC commands are not accumulated (0623, TPC command not accumulated), the processor determines an adjustment value for the TPC commands (0623, an absolute value correlated with the value set to a single TPC command), which are received using the time domain that is shorter than one subframe (0623, accumulation of TPC commands for transmission power within a subframe);
wherein whether or not the TPC commands are accumulated is configured by higher layer signaling (0569, power accumulation for PUSCH is enabled or not through higher layer signaling)
wherein if the TPC commands are accumulated (0623, accumulation of TPS commands received from base station), the processor controls determination of the transmission power of the uplink shared channel (0623, 0652, adjustment of transmit power of the PUSCH based on an accumulation of TPC commands).
Kusashima may not explicitly disclose based on a sum of TPC commands, which are transmitted using the time domain that is shorter than one subframe, and wherein the TPC commands are in a given period that is determined in symbols.
Seo discloses based on a sum of TPC commands (0176, adding TPC values), which are transmitted using the time domain that is shorter than one subframe (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols, thus transmission in OFDM symbols), and wherein the TPC commands are in a given period that is determined in symbols (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols). Therefore, it would (0009).

Claim 13, as analyzed with respect to the limitations as discussed in claims 7 and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170273027 A1, US 20150124673 A1 and US 20140161003 A1.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468